Citation Nr: 1707457	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  14-35 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for jaundice, to include as secondary to service-connected disability.

2. Entitlement to service connection for a liver condition, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the above claims.  

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2016).


FINDING OF FACT

Since the filing of these claims in May 2011, there is no evidence of record showing that the Veteran has jaundice and/or a liver condition.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for jaundice, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for entitlement to service connection for a liver condition, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letters sent in May and July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the Veteran's service treatment records (STRs) from November 1952 to March 1953 are unavailable.  However, in April 2013, the RO issued the required formal finding of unavailability upon determining that further efforts to obtain these records would be futile.  So the RO has exhausted all means of obtaining this substantiating information and appropriately notified the Veteran of the efforts in this regard.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).  The Veteran's post-service VA and private medical treatment records that have been identified and are obtainable have been associated with the claims file.

The Veteran has not been provided with a VA examination addressing his claimed jaundice/liver disorder.  However, as discussed in more detail below, the record does not contain evidence indicating that he currently suffers from a current disability manifested by jaundice and/or a liver disorder, or that he has at any point during the pendency of this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i)(A). See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Essentially, there is not a prima facie case presented for recovery, and therefore, there is no attendant basis upon which to request a VA examination for his claimed jaundice/liver disability.  Thus, remand for a VA examination and opinion is not required.  Therefore, VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c).

In light of the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the processing of his claims, and there is no prejudicial error with regards to VA's duties to notify and assist.  


II. Service Connection 

The Veteran asserts that he had yellowing of the eyes and skin and developed a liver condition during active service when he was exposed to pesticides.  In the alternative, he asserts that these claimed conditions are secondary to his service-connected lymphedema of the bilateral lower extremities.

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In order to establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, in order to establish entitlement to service connection a secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or correlation between the service-connected disability and the claimed disability.  38 C.F.R. § 3.310.

As mentioned above , the Veteran's STRs are unavailable.  Since the Veteran has been previously granted service-connection for lymphedema of the bilateral lower extremities due in part to his exposure to pesticides, the Board will concede that the Veteran did have pesticide exposure during active service.  

Post service, there is a December 1985 private medical treatment record indicating exposure to hepatitis A.  However, since December 1985, there are no VA or private medical treatment records indicating any complaints, treatment, symptoms or diagnosis of jaundice, hepatitis, or any other liver condition.  Even in September 2013, October 2014, and March 2015 medical opinion letters, Narinda Basra, M.D., while confirming that the Veteran has cellulitis, chronic edema, rashes and lymphedema, did not mention any currently diagnosed jaundice or liver condition.  Moreover, VA medical treatment records that have been obtained as recently as December 2016 fail to show any diagnosis of jaundice or a liver condition.  Liver profiles were normal in September 2014 and August 2015.  Further, VA aid and attendance examinations dated in February 2012, August 2015, and December 2016 contain diagnoses of osteoarthritis, lymphedema in both lower extremities, hyperlipidemia, hypertension, atrial fibrillation, benign prostatic hyperplasia, GERD, and allergic rhinitis, but no complaints or findings of  jaundice and/or a liver disorder.  A February 2013 VA General Medical - Pension examination also revealed that the Veteran's liver was not palpable and no masses were appreciated.

Nor has the Veteran indicated that he has any current symptoms of jaundice and/or a liver disorder.  Rather, he has stated that he had total failure of his liver in about 1960 but it was "never diagnosed what caused these problems."  He also reported that, "All of the doctors treating me many years ago have been deceased for many years.  And their records are no longer available.  At one point I was sent to University of California Davis for examination.  No diagnosis was ever determined."  See Letter from the Veteran to W.H., dated June 8, 2011.  In his September 2014 substantive appeal, he further explained that he was in chronic liver failure in or around 1957.  He stated that that his service-connected lymphedema had a flare-up and that as this occurred, his liver failed and he had jaundice.  The Veteran explained that it was his belief that these conditions were interrelated and had continued to the present.  

While the Veteran has described treatment and diagnoses in the remote past and expressed his belief that the conditions have continued to the present, he has not described experiencing any current residuals/symptoms of these conditions or provided medical evidence showing any current treatment for, or diagnoses of, these conditions.  



Despite evidence of an in-service illness/infection, there is no additional lay or medical evidence reflecting any sustained residuals of that event.  There is no medical comment in any of the evidence dated during the appellate period that could be construed to suggest a present disability associated with the in-service illness/infection.  Importantly, the Veteran himself has not provided any additional information concerning any current symptoms or chronic residual condition.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran is noted to have had an illness/infection in service, there is no evidence of a current jaundice/liver residual disability for which service connection is available, either on a direct basis or as secondary to his service-connected lymphedema.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury); Gilpin, 155 F.3d 1353.  See also Chelte v. Brown, 10 Vet. App. 268 (1997).  (A "current disability" means a disability shown by competent medical evidence to exist.).

In the absence of proof of a present disability, there can be no valid claim. Rabideau, 2 Vet. App. at 143.  Here, because there is no medical or lay evidence of any current residual jaundice and/or liver condition, service connection is not warranted.  The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in this matter.  The preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for jaundice and 
a liver condition is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for jaundice, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for a liver condition, to include as secondary to service-connected disability, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


